United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 25, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-50216
                           Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

RICHARD JUNIOR HYSON

                       Defendant - Appellant

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. MO-03-CR-68-4
                         --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     Richard Junior Hyson appeals his guilty-plea conviction for

multiple counts of conspiracy and aiding and abetting possession

with the intent to distribute cocaine base within 1,000 feet of a

school or park.   18 U.S.C. § 2; 21 U.S.C. §§ 841(a)(1) & (b)(1),

846, 860.   Hyson argues that the magistrate judge who conducted

his plea hearing failed to advise him of the nature of the

charges in violation of Rule 11(b)(1)(G).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No.    04-50216
                                  -2-

     Because Hyson failed to object to the magistrate judge’s

Rule 11 admonishments, this issue is reviewed for plain error.

See United States v. Dominguez Benitez, 124 S. Ct. 2333 (2004).

Hyson must demonstrate that but for the Rule 11 error, he would

not have entered a guilty plea.     Id. at 2340.

     The record reflects that Hyson signed a factual basis

related to the drug charges against him.     At the rearraignment

hearing, the magistrate judge informed Hyson that he had the

right to have the indictment read aloud, if he understood the

charges and had discussed them with his attorney.     Hyson agreed

to waive the reading of the indictment.      The magistrate judge

asked whether Hyson had any questions about the indictment and

Hyson responded that he did not.    After the factual basis was

read aloud, Hyson stated that the facts alleged were true.

     The magistrate judge determined in his written findings of

fact and recommendation that Hyson was aware of the nature of the

charges against him, and Hyson did not object.     Further, the

charges were detailed in the Presentence Report (PSR), and Hyson

did not object to that recitation.    Hyson does not argue that,

but for the magistrate judge’s Rule 11(b)(1)(G) error, he would

not have entered his guilty plea.     See Dominguez Benitez, 124 S.

Ct. at 2340.   Accordingly, Hyson has not established plain error.

The judgment of the district court is AFFIRMED.